Citation Nr: 1823933	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-47 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the right knee, rated 20 percent prior to April 22, 2015, and 30 percent as of April 22, 2015. 

2.  Entitlement to an increased rating for residuals of a right knee meniscectomy, rated 10 percent prior to April 22, 2015, and 30 percent as of April 22, 2015. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In December 2011, the Veteran testified before one undersigned Veterans Law Judge at a Board videoconference hearing on the claims for higher ratings for right knee disabilities.  A transcript of that hearing has been prepared and is associated with the Veteran's claims file.

In March 2016, the Veteran testified before another undersigned Veterans Law Judge at the RO regarding all of the claims on appeal.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  For the entire increased rating period, right knee osteoarthritis disability symptomatology, characterized by limitation of extension, has more nearly approximated limitation of extension to 20 degrees, but did not more nearly approximate limitation of extension to 30 degrees.  

2.  As of April 22, 2015, right knee osteoarthritis disability symptomatology, characterized by limitation of flexion, has more nearly approximated limitation of flexion to 50 degrees, but did not more nearly approximate limitation of flexion to 30 degrees.  

3.  For the entire increased rating period, residuals of a right knee meniscectomy symptomatology has more nearly approximated residuals of a right knee meniscectomy, characterized by symptomatic knee pain following the removal of semilunar cartilage, but has not more nearly approximated ankylosis of the right knee, impairment of the tibia and fibula, or currently dislocated semilunar cartilage.  

4.  From May 27, 2011, to April 21, 2015, residuals of a right knee meniscectomy, characterized by lateral instability, were manifested by symptomatology more nearly approximating slight lateral instability of the knee, but was not manifested by symptomatology more nearly approximating moderate recurrent subluxation or moderate lateral instability of the knee.

5.  As of April 22, 2015, residuals of a right knee meniscectomy, characterized by lateral instability, were manifested by symptomatology more nearly approximating severe instability of the knee, but did not more nearly approximate ankylosis of the right knee or impairment of the tibia and fibula. 

6.  Prior to April 22, 2015, the Veteran's service-connected disabilities did not prevent him from finding and maintaining substantially gainful employment.

7.  As of March 8, 2016, but not earlier, the Veteran's service-connected disabilities have prevented him from finding and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the increased rating period prior to April 22, 2015, the criteria for an increased rating of 30 percent, but not greater, for right knee osteoarthritis, characterized by limitation of extension, were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.40, 4.71a, Diagnostic Code 5003-5261 (2017).

2.  For the increased rating period as of April 22, 2015, the criteria for an increased rating in excess of 30 percent for right knee osteoarthritis, characterized by limitation of extension, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.40, 4.71a, Diagnostic Code 5003-5261 (2017).

3.  For the increased rating period as of April 22, 2015, the criteria for a separate rating of 10 percent, but not greater, for right knee osteoarthritis, characterized by limitation of flexion, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.40, 4.71a, Diagnostic Code 5003-5261 (2017).

4.  For the increased rating period prior to April 22, 2015, the criteria for an increased rating in excess of 10 percent for residuals of a right knee meniscectomy, characterized by symptomatic knee pain following the removal of semilunar cartilage, were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.40, 4.71a, Diagnostic Code 5259 (2017).

5.  As of April 22, 2015, but not earlier, the criteria for a separate rating of 10 percent, but not greater, for residuals of a right knee meniscectomy, characterized by symptomatic knee pain following the removal of semilunar cartilage, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.40, 4.71a, Diagnostic Code 5259 (2017).

6.  From May 27, 2011, to April 21, 2015, the criteria for a separate 10 percent rating, but not greater, for residuals of a right knee meniscectomy, characterized by recurrent lateral instability, were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.40, 4.71a, Diagnostic Code 5257 (2017).

7.  As of April 22, 2015, the criteria for an increased rating in excess of 30 percent for residuals of a right knee meniscectomy, characterized by lateral instability, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.40, 4.71a, Diagnostic Code 5257 (2017).

8.  Prior to April 22, 2015, the criteria for entitlement to TDIU were not met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2017).

9.  As of April 22, 2015, but not earlier, the criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim or if there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with the required notice in January 2008 and April 2008 letters.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of the issues, which occurred in the September 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.

VA has obtained several VA medical examination reports, which provide probative evidence regarding the severity of the Veteran's knee disabilities.  

In May 2012, November 2015, and July 2016 remands, the Board requested that all outstanding VA treatment records and private treatment records identified by the Veteran be obtained, that the Veteran be scheduled for a Board hearing, and that the Veteran be scheduled for VA medical examinations to determine the severity of the service-connected right knee disabilities.  The requested development was performed.  The Board finds substantial compliance with the Board remand requests.  Stegall v. West, 11 Vet. App. 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings for Right Knee Disabilities

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2017).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran injured his knee during service and underwent an in-service meniscectomy.  The Veteran's service-connected right knee disabilities are associated with the residuals of the in-service injury and surgical procedure.  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2017).

During the entire pendency of the appeal, the Veteran's right knee osteoarthritis disability, characterized by limitation of extension, has been rated under Diagnostic Code 5003-5261.  A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  The hyphenated diagnostic code in this case indicates that degenerative arthritis, under Diagnostic Code 5003, is the service-connected disability, and the residual condition to which the arthritis is rated by analogy is limitation of extension of the right knee, which is rated under Diagnostic Code 5261.  38 C.F.R. § 4.71a (2017).

Degenerative joint disease of the knee is rated under Diagnostic Code 5010.  Diagnostic Code 5010 directs that traumatic arthritis substantiated by X-ray findings should be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a (2017).

In the absence of limitation of motion, a 20 percent rating is assigned for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is assigned for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Rating under Diagnostic Code 5003 cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017). 

Limitation of flexion of a knee is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

Limitation of extension of a knee is rated 0 percent when limited to five degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint, for recurrent subluxation and lateral instability of the same knee joint, and for meniscal pathology of the same knee joint.  The assignment of separate ratings requires separately compensable symptomatology.  VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998). 

During the increased rating period prior to April 22, 2015, residuals of a right knee meniscectomy were rated under Diagnostic Code 5259, which allows a single maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).

As of April 22, 2015, residuals of a right knee meniscectomy have been rated under Diagnostic Code 5257.  Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a (2017).

Reviewing additional Diagnostic Codes used in rating knee disabilities, Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a (2017).

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent rating, malunion with moderate knee or ankle disability warrants a 20 percent rating, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a (2017).

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight bearing objectively demonstrated.  38 C.F.R. § 4.71a (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2017).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017); Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 43 (2011).

Reviewing the evidence, in private treatment records dating from December 2006 to January 2007, private examiners noted treating the Veteran for right knee pain and swelling.  In a December 2006 private treatment record, the Veteran reported experiencing right knee pain after pulling a load of wood flooring up a steep driveway at work the previous day.  The Veteran stated that he experienced modest pain by the end of the workday, but woke the next morning with increased pain, significant swelling of the knee, and difficulty bending the joint.  On examination, the private examiner indicated that the Veteran moved stiffly, with moderate discomfort.  The examiner noted large joint effusion and swelling.  The examiner indicated that the knee was vaguely and diffusely tender to palpation.  On range of motion testing, the examiner indicated that flexion of the knee was to 90 degrees and extension was to negative 10 degrees.  The examiner indicated that anterior and posterior drawer tests were negative, and lateral and medial stability tests were normal.  The examiner noted that the Veteran limped while walking.  The examiner further stated that the Veteran had a large old lateral scar on the knee.  The examiner subsequently wrote the Veteran notes for his employer, indicating that the Veteran could not work from December 20, 2006, through December 26, 2006; that the Veteran could return to work with restrictions against heavy lifting or pushing or pulling heavy objects from December 27, 2016, through January 3, 2007; and that the Veteran was released from treatment and allowed to return to work from January 4, 2007.  

In a December 2006 private knee X-ray report, a private examiner noted seeing calcification of the medial collateral ligament.  The examiner found no lytic or sclerotic lesions or fractures, but noted some degenerative changes in the lateral compartment of the patellofemoral joint.  The examiner diagnosed joint effusion and degenerative changes without fractures.

In an August 2007 VA treatment record, the Veteran indicated that he had worked as a truck driver until the previous December when he injured his knee.  He stated that he took a month off from work due to the injury.  He stated that when he returned to work, he was fired.  He reported believing that he was dismissed because his employer was afraid that he would have recurrent knee pain.  He stated that he was currently unemployed.  

In a January 2008 written statement, the Veteran stated that he had worked as a truck driver for 35 years and that had been his only profession after separation from service.  The Veteran reported that, for the last 10 years of his career, he experienced difficulty with swelling and inflammation of the right knee.  He recalled that, in December 2006, his knee swelled to the point that he could barely walk and he sought treatment.  He reported that, a few weeks after he returned to work following treatment, his employer fired him.  He stated that he believed that he was fired because his employer feared that he would become a "workmen comp case," but he could not prove that was true.  The Veteran stated that he had been unemployed since that date.  The Veteran indicated that he was unable to drive and deliver items any more due to the knee.  The Veteran indicated that he still experienced stiffness and swelling in the knee.  He reported having tried to wear a knee brace to relieve some of the stress he put on his knee and prevent swelling, but indicated that the brace did not solve the problem.  

In a January 2008 VA medical examination report, the Veteran reported right knee weakness and tiredness of the leg; stiffness increasing over the previous three years; swelling of the knee at least two or three times per month; giving way of the knee when walking or making a sudden turn; lack of endurance making him unable to walk long distances; and locking incidents one or two times per year.  The Veteran denied experiencing heat, redness, fatigability, and dislocation.  The Veteran reported experiencing constant, localized right knee pain that could best be described as aching and cramping in nature.  The Veteran described his pain as measuring a 2 on scale from 1 to 10.  The Veteran indicated that the pain could be elicited by physical activity and relieved by rest.  The Veteran reported being able to function without medication during times of pain.  The Veteran described the symptoms as involving more stiffness and swelling than pain.  The Veteran denied receiving any current treatment for his right knee disability.  

The VA examiner noted the presence of a level scar at the right lateral knee measuring about 10 centimeters by 1 centimeter.  The examiner noted finding no evidence of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture associated with the scar.

The VA examiner indicated that the Veteran's posture was normal, but also noted that he walked with an antalgic gait.  The Veteran denied requiring any assistive device for ambulation.

On examination, the VA examiner noted tenderness and guarding of movement of the right knee, but no evidence of edema, effusion, weakness, redness, heat, or subluxation.  On range of motion testing, the examiner indicated that flexion of the knee was to 120 degrees, with pain starting at 120 degrees, and extension was to 15 degrees, with pain starting at 15 degrees.  The examiner found that the right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner indicated that anterior and posterior cruciate ligament tests were within normal limits, and lateral and medial meniscus and collateral ligament stability tests were within normal limits.  The examiner diagnosed right knee osteoarthritis status post surgery with residuals and scar.  The examiner noted subjective evidence of right knee stiffness and pain, and objectively noted limited range of motion with pain, tenderness, bony prominence, and scar.  The examiner stated that the disability would affect the Veteran's daily activities by causing difficulty with prolonged walking or standing, running, jumping, climbing, kneeling, and squatting.

In a June 2008 private examination report, written at the behest of the Social Security Administration (SSA), the Veteran stated that he believed that his right knee had deteriorated after years of working as a truck driver following service.  The Veteran reported experiencing constant knee pain, especially upon walking or standing.  The Veteran also indicated that he had constant swelling in the knee.  He stated that, at times, the knee weakened and would "give out."  He also reported occasional locking of the knee.  The Veteran indicated that he had difficulty bending, twisting, or rotating the right knee.  He also stated that he experienced difficulty standing more than one minute at a time and could not walk more than half a block due to knee pain.  The Veteran reported getting some relief by using either a soft brace or a cane.  The Veteran indicated that he was unable to run or jump, and had difficulty climbing hills and stairs.  The Veteran denied undergoing any surgical treatment or attending physical therapy to treat the knee pain.  The Veteran stated that the knee pain measured an 8 on a scale from 1 to 10 on his worst day and that the current pain measured an 8.  The Veteran reported having to sleep on his stomach with his feet dangling and hanging over the side of the bed due to knee pain.  The Veteran stated that aspirin and ibuprofen provided mild relief of knee pain .  The Veteran reported experiencing difficulty with lifting and carrying objects due to knee pain, and nonservice-connected back and hip pain.  The Veteran indicated that he had recently sold his car because he could no longer operate an automobile with a manual transmission due to knee pain.  The Veteran stated that he experienced difficulty driving a car with an automatic transmission for longer than 10 minutes due to knee pain.  The Veteran stated that he was unable to vacuum or clean his home, but could shop for groceries by moving slowly and using a brace.  

On range of motion testing, the private examiner indicated that flexion of the knee was to 130 degrees and extension was to 20 degrees.  The examiner noted moderate stiffness to the medial right knee and knee joint tenderness, edema, and crepitus.  The examiner reported that joint instability testing was negative.  

In the report, the private examiner also noted that the Veteran exhibited decreased range of motion of the lumbar spine and pain in the midline cervical spine.  The examiner further indicated that the Veteran also exhibited joint tenderness, edema, and trace crepitus in the left knee.  The examiner diagnosed degenerative joint disease, but did not specify any that disease affected any particular joint.

In assessing the Veteran's disabilities, the private examiner indicated that the Veteran would be able to lift or carry an object weighing 30 pounds occasionally and an object weighing 15 pounds frequently.  The examiner indicated that the Veteran would be able to stand or walk up to four hours per eight-hour day, and could sit for six hours or more in an eight-hour day with normal breaks.  The examiner indicated that the Veteran could not kneel, crouch, squat, or crawl; could occasionally climb ramps, stairs, ladders, and scaffolds; and could frequently stoop or bend.  The examiner indicated that the Veteran was not limited in handling objects, hearing, seeing, speaking, or traveling.  

In July 2008, an SSA administrator indicated that the Veteran was found disabled from February 2007, the date of the end of his employment, due to disorders of the muscle, ligament, and fascia.  

In a May 2011 VA medical examination report, the Veteran described his right knee disability symptomatology as weakness, stiffness, swelling, lack of endurance, locking, fatigability, deformity, and pain.  The Veteran specifically denied experiencing heat, redness, giving way, tenderness, drainage, effusion, subluxation, and dislocation of the right knee.  The Veteran reported experiencing flare-ups lasting all day with pain measuring a 10 on a scale of 10.  The Veteran indicated that flare-ups could be precipitated by physical activity, stress, and walking, but could occur spontaneously.  The Veteran stated that flare-ups could be relieved by ibuprofen.  During the flare-ups, he indicated that he would not be able to bend his knee, could not put his weight on his right leg, and would experience swelling.  He reported experiencing difficulty with standing and walking due to his knee.  He stated that he could not walk long distances without having knee pain.  

The VA examiner noted that the Veteran had a scar measuring 12 centimeters by 0.1 centimeters on the right knee.  The examiner indicated that the scar was superficial and asymptomatic.

The VA examiner noted that the Veteran walked with an antalgic gait.  The examiner stated that a foot examination showed evidence of abnormal weight bearing, specifically callosities located at ball of the foot without tenderness.  The examiner stated that there were no signs of unusual shoe wear pattern and breakdown, and the Veteran did not require any assistive device.  

On range of motion testing, the VA examiner indicated that flexion of the knee was to 100 degrees, with pain starting at 100 degrees, and extension was to five degrees, with pain starting at five degrees.  The examiner found that the knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner indicated that anterior and posterior cruciate ligament tests were abnormal, indicating slight instability.  The examiner stated that the lateral and medial meniscus and collateral ligament stability tests were within normal limits.  The examiner diagnosed status post lateral meniscectomy of the right knee.  The examiner indicated that subjective factors related to the disability were an inability to bend the knee and walk long distances. The objective factors were a surgical scar and limited range of motion of the knee.  The examiner stated that the disability would affect the Veteran's daily activities by limiting his ability to walk and bend the knee to pick up objects.  

At a December 2011 videoconference hearing, the Veteran indicated that he could not drive a car for more than three to four hours due to stiffness in his right knee.  The Veteran stated that he could not walk more than five or six blocks without experiencing constant pain in the knee.  The Veteran stated that he believed that his knee was floating and it often cracked as he walked.  

In an April 2015 VA medical examination report, the Veteran reported experiencing flare-ups of right knee disability symptomatology, during which his knee swelled and stiffened.  At those times, he indicated that he could feel bone rubbing on bone and could not lie on his side at night to sleep without a pillow between his knees.   The Veteran stated that, when he walked, he was weak on the right side, limped when he walked, had difficulty standing, had to put most of his weight on his left leg, and had lost muscle tone in the right leg.  

On range of motion testing, the examiner indicated that flexion of the knee was to 85 degrees, with pain starting at 100 degrees and extension was to five degrees, with pain throughout extension and flexion.  The examiner found that the joint function was additionally limited by pain after repetitive use, with flexion limited to 70 degrees and extension limited to 20 degrees.  The examiner indicated that, during flare-ups, flexion would be limited to 50 degrees and extension limited to 25 degrees due to pain, fatigue, weakness, and lack of endurance.  The examiner found no evidence of ankylosis.  The examiner also noted severe lateral instability of the right knee and daily swelling of the knee.  The examiner noted that the Veteran's right knee scar measured 8.2 centimeters by 0.6 centimeters, and was neither painful nor unstable.  The examiner indicated that the Veteran had to wear a knee brace constantly and use a cane occasionally.  The examiner stated that the Veteran's disability would affect his ability to walk, stand, kneel, squat, and bend.  The examiner further indicated that, upon prolonged sitting, the Veteran's knee would stiffen significantly, forcing the Veteran to walk with a limp.  

In a March 2016 letter, a private examiner indicated that the Veteran had genu recurvatum.  

At a March 2016 Board hearing, the Veteran indicated that he had worked solely as a freight driver after separation from service.  The Veteran stated that he could no longer qualify for a commercial driver's license due to his inability to drive, related to the knee disability.  The Veteran further indicated that, due to the deterioration of the right knee, he was unable to sit down, as he had to get up and stretch his leg.  He further indicated that he was unable to turn corners while walking through his house.

In a July 2016 VA medical examination report, a VA examiner indicated that flexion of the knee was to 110 degrees and extension was to 0 degrees, with pain throughout extension and flexion.  The examiner indicated that there was no additional loss of function after three repetitions.  The examiner noted finding no pain on palpation, no pain with weight bearing, and no objective evidence of crepitus.  The examiner noted that there was no evidence of ankylosis.  The examiner found no joint instability of the right knee, but reported that the Veteran had frequent episodes of joint locking.  The examiner indicated that the Veteran had to use a cane constantly for ambulation.  The examiner also indicated that the Veteran did not have a functional impairment of the extremity such that no effective functions remained other than that which would be equally well served by an amputation.  The examiner diagnosed degenerative changes of the right knee.

In a May 2017 VA medical examination report, the Veteran reported experiencing additional pain in the knee during flare-ups.  On testing, the VA examiner indicated that flexion of the knee was to 60 degrees and extension was to 20 degrees, with pain noted, even at rest.  The examiner noted finding no pain on palpation, no pain with weight bearing, and no objective evidence of crepitus.  The examiner indicated that there was no additional loss of function after three repetitions.  The examiner indicated that pain, weakness, fatigability, and incoordination would not significantly limit functional ability with flare-ups.  The examiner found a loss of muscle strength related to the Veteran's knee disability.  The examiner noted that there was no evidence of ankylosis.  The examiner found that right knee instability was indicated, but the examiner was unable to perform instability testing due to "fixed knee," which the examiner defined as limited range of motion and pain.  The examiner noted that the Veteran had an acquired or traumatic genu recurvatum disability with objectively demonstrated weakness and insecurity in weight bearing.  The examiner indicated that the Veteran did not use assistive devices for ambulation.  The examiner also indicated that the Veteran did not have a functional impairment of the extremity such that no effective functions remained other than that which would be equally well served by an amputation.  The examiner stated that the Veteran's genu recurvatum and osteoarthritis symptoms were all overlapping and could not be separated.

In an August 2017 VA scars examination, a VA examiner noted that the Veteran's right knee scar was linear and measured 8 centimeters by 0.5 centimeters.  

For the entire increased rating period, the Veteran's right knee osteoarthritis disability symptomatology, characterized by limitation of extension, has more nearly approximated limitation of extension to 20 degrees, which warrants a 30 percent rating under Diagnostic Code 5003-5261.  In the June 2008 private examination, provided for SSA, a private examiner indicated that extension of the Veteran's right knee was limited to 20 degrees due to right knee osteoarthritis.  Subsequent examinations provided in April 2015 and May 2017 confirmed that the Veteran's service-connected disability limited the Veteran's right knee extension to 20 degrees.  Therefore, for the entire increased rating period, the Board finds that the Veteran's right knee osteoarthritis disability symptomatology, characterized by limitation of extension, more nearly approximated the criteria for a 30 percent rating under Diagnostic Code 5003-5261.  38 C.F.R. § 4.71a (2017).

For the entire increased rating period, the Board finds that right knee osteoarthritis disability symptomatology, characterized by limitation of extension, did not more nearly approximate limitation of extension to 30 degrees, as required for a next higher 40 percent rating under Diagnostic Code 5003-5261.  38 C.F.R. § 4.71a (2017).  The record contains no objective or subjective evidence indicating limitation of extension to 30 degrees.  In the April 2015 and July 2016 VA medical examination reports, the VA examiners noted that the Veteran experienced pain throughout the entire range of extension.  As the Veteran still displayed extension to 25 degrees, at worst, despite the pain, there is no objective evidence that the painful motion resulted in additional limited range of motion or other functional impairment.  Pain, by itself, throughout a joint's range of motion does not constitute a functional loss entitling a claimant to a higher rating under VA regulations that rate disability based on limitation of motion .  Mitchell v. Shinseki, 25 Vet. App. 43 (2011).  Thus, absent objective evidence that the Veteran's symptoms more nearly approximated limitation of extension to 30 degrees, a higher disability rating for right knee osteoarthritis disability symptomatology, characterized by limitation of extension, cannot be assigned under Diagnostic Code 5003-5261.  38 C.F.R. § 4.71a (2017). 

The Board has considered whether the Veteran is entitled to a separate compensable rating for limitation of flexion.  Separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint. VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59,990 (2004).  

Prior to April 22, 2015, in four different examinations, the Veteran did not demonstrate flexion of the knee to 45 degrees, as required for a compensable 10 percent rating under Diagnostic Code 5003-5260.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5260 (2017).  The Veteran also did not make any statements, suggesting a limitation of flexion of the knee to 45 degrees during that period.  Therefore, a separate rating for right knee osteoarthritis, characterized by limitation of flexion of the knee, for the period prior to April 22, 2015, is not warranted.  

In an April 22, 2015, VA medical examination report, a VA examiner indicated that the Veteran's right knee flexion would be limited to 50 degrees during flare-ups.  In a subsequent July 2016 VA medical examination report, a VA examiner found that the Veteran exhibited flexion to 110 degrees.  A May 2017 VA examination found that the Veteran demonstrated flexion to only 60 degrees, close to the finding of 50 degrees noted in April 2015.  The May 2017 examiner also noted that the Veteran displayed extension to only 20 degrees and severe lateral instability of the knee.  The Board notes that the May 2017 examiner's findings are more in keeping with the deterioration of the Veteran's knee condition noted in tests throughout the pendency of the appeal than those of the July 2016 examiner who found flexion to 110 degrees.  Therefore, the Board finds that the July 2016 VA examiner's findings are of less probative value.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating that the Board may weigh the probative value of evidence).  Therefore, as of April 22, 2015, the Board finds that the most probative VA examination results indicate limitation of flexion of the knee to 50 degrees, with pain.  Resolving doubt in the Veteran's favor, and considering any additional loss of function due to pain, the Board finds that the Veteran's right knee osteoarthritis disability, as of April 22, 2015, has been manifested by symptomatology more nearly approximating limitation of flexion of the knee to 45 degrees.  Therefore, a separate rating of 10 percent, but no greater, for right knee osteoarthritis symptomatology, characterized by limitation of flexion of the knee, is granted as of April 22, 2015, but not earlier.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5260 (2017).  

The record indicates that the Veteran was diagnosed with genu recurvatum in March 2016.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disability is not duplicative of, or overlapping with the symptomatology of the other disability.  Esteban v. Brown, 6 Vet. App. 259 (1994).  VA has considered whether the Veteran should be granted a separate rating of 10 percent for genu recurvatum under Diagnostic Code 5263.  38 C.F.R. § 4.71a (2017).  However, in the May 2017 VA medical examination report, a VA examiner stated that the Veteran's genu recurvatum and osteoarthritis symptoms were all overlapping, and could not be separated.  As the evidence indicates that the Veteran's genu recurvatum symptomatology overlaps the symptomatology of the service-connected right knee osteoarthritis, the Board will not grant a separate rating for his genu recurvatum symptomatology.  The osteoarthritis has been rated based on pain, limitation of motion, and weakened motion, which are the symptoms shown due to genu recurvatum.

During the increased rating period prior to April 22, 2015, the Veteran's residuals of a right knee meniscectomy were rated under Diagnostic Code 5259, which allows a single maximum 10 percent rating for residuals of a right knee meniscectomy, characterized by symptomatic knee pain following the removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).  A May 2015 RO rating decision noted that an April 2015 examiner had found severe instability of the knee on examination and assigned a 30 percent rating for instability of the knee under Diagnostic Code 5257, effective April 22, 2015.  § 4.71a, Diagnostic Code 5259 (2017).  In so doing, the RO indicated that the 30 percent rating assigned under Diagnostic Code 5257 essentially replaced the 10 percent rating under Diagnostic Code 5259.  Therefore, the RO effectively discontinued the separate 10 percent rating already assigned for residuals of a right knee meniscectomy, characterized by symptomatic knee pain following the removal of semilunar cartilage, under Diagnostic Code 5259, effective April 22, 2015.  Having reviewed the evidence, the Board finds that the Veteran's residuals of a right knee meniscectomy symptomatology more nearly approximated symptomatic knee pain throughout the entire increased rating period.  In several examination reports, an examiner noted that the Veteran had pain and tenderness upon palpation of the knee at rest.  The Board further notes that the pain symptoms note upon examination are neither duplicative of, nor overlapping with the Veteran's knee instability symptoms.  The evidence also shows locking pain, which is a symptoms of meniscal pathology.  Therefore, the Board finds that the assignment of a separate rating for the service-connected residuals of a right knee meniscectomy, characterized by symptomatic knee pain following the removal of semilunar cartilage, from April 22, 2015, is warranted.  

For the entire increased rating period, the Board has considered whether the Veteran's residuals of a right knee meniscectomy symptomatology, characterized by pain in the knee and tenderness at rest, more nearly approximated that of another Diagnostic Code that would allow for the assignment of a higher rating than the maximum 10 percent allowed under Diagnostic Code 5259.  However, the record contains no evidence indicating ankylosis of the right knee, impairment of the tibia and fibula, or currently dislocated semilunar cartilage.  Therefore, the assignment of a disability rating under any of the Diagnostic Codes assigned for those disabilities would not be appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2017).  While the Veteran has been diagnosed with genu recurvatum, the symptoms of that disability overlap with those of the already service-connected right knee osteoarthritis and, therefore, the Board will not assign a separate rating for that disability.  38 C.F.R. § 4.71a, Diagnostic Code 5263 (2017).  

For the increased rating period prior to April 22, 2015, an increased rating in excess of 10 percent for residuals of a right knee meniscectomy, characterized by symptomatic knee pain following the removal of semilunar cartilage, is denied.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).  However, for the period as of April 22, 2015, the Board finds that a separate rating of 10 percent, but no greater, for the same symptomatology under Diagnostic Code 5259 is granted.  38 C.F.R. § 4.71a (2017).  

Considering the possibility for a separate rating under Diagnostic Code 5257 for right knee meniscectomy symptomatology, characterized by recurrent subluxation or lateral instability of the knee, the Board finds that the record contains no objective evidence indicating either recurrent subluxation or lateral instability of the knee, prior to May 27, 2011.  In a January 2008 VA medical examination report and a June 2008 private examination report, provided for SSA, separate examiners found that the Veteran's knee was stable on testing.  During that period, the Veteran provided lay reports of instability, to include statements indicating that his leg gave way occasionally.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the competent medical evidence, offering detailed, specific objective determinations pertinent to the rating criteria, is the most probative evidence with regard to evaluating the possible stability of the Veteran's knee.  Therefore, for the period prior to May 27, 2011, the Board finds a separate rating for right knee meniscectomy symptomatology, characterized by recurrent subluxation or lateral instability of the knee is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).  

From May 27, 2011, to April 22, 2015, the Board finds that the Veteran's right knee meniscectomy symptomatology, characterized by recurrent lateral instability of the knee, more nearly approximated the slight lateral instability of the knee listed in the criteria for a 10 percent rating under Diagnostic Code 5257.  In the May 27, 2011, VA medical examination report, a VA examiner noted that anterior and posterior cruciate ligament tests were abnormal, indicating slight instability of the right knee.  The Board finds that symptomatology meets the criteria for a 10 percent rating under Diagnostic 5257.  38 C.F.R. § 4.71a (2017).  

The evidence from May 27, 2011, to April 21, 2015, contains no objective evidence indicating moderate or worse instability of the knee, as required for a higher rating under Diagnostic Code 5257.  The May 2011 VA examiner found that the Veteran's knee was only slightly unstable on testing.  During the May 2011 VA medical examination, the Veteran denied having any knee instability.  Therefore, from May 27, 2011, to April 21, 2015, the Board finds that  residuals of a right knee meniscectomy symptomatology, characterized by lateral instability of the knee, more nearly approximated slight lateral instability of the knee, as required for a separate 10 percent rating, but not greater, under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2017).  

As of April 22, 2015, the Board finds that residuals of a right knee meniscectomy symptomatology, characterized by lateral knee instability, have more nearly approximated severe lateral instability of the knee, as required for a 30 percent rating under Diagnostic Code 5257.  In an April 22, 2015, VA medical examination report, the VA examiner noted finding severe lateral instability of the knee.  In a May 2017 VA medical examination report, an additional VA examiner confirmed this diagnosis.  As indicated previously, in a July 2016 VA medical examination report, a VA examiner found that the Veteran's knee was stable.  However, as the findings in the July 2016 VA medical examination report diverge greatly from those found in the other medical reports of record, the Board finds that they are aberrant and of less probative value.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board may weigh probative value of evidence).  Therefore, for that period, the Board finds that residuals of a right knee meniscectomy symptomatology, characterized by lateral knee instability, more nearly approximated that required for the maximum 30 percent rating under Diagnostic Code 5259.  38 C.F.R. § 4.71a (2017).  

The record for the period as of April 22, 2015, contains no evidence indicating that the Veteran's right knee meniscectomy symptomatology, characterized by lateral instability, more nearly approximated that of another Diagnostic Code that would allow for the assignment of a higher rating.  Specifically, for that period, the record contains no indication that the Veteran experienced ankylosis of the right knee or impairment of the tibia and fibula.  Therefore, the assignment of a disability rating in excess of 30 percent under either of the Diagnostic Codes assigned for those disabilities would not be appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2017).  Therefore, for the increased rating period as of April 22, 2015, an increased rating in excess of 30 percent for the Veteran's residuals of a right knee meniscectomy symptomatology, characterized by lateral knee instability, under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a (2017).  

The Board has considered whether the Veteran is entitled to a separate rating for the right knee surgical scar resulting from his in-service meniscectomy.  Under the applicable rating criteria, the Veteran could be allowed a compensable separate rating for a scar related to a surgical procedure for a service-connected right knee disability if it were noted to be large (specifically greater than 39 square centimeters in area), unstable, or painful.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2017).  However, the evidence, both lay and medical, contains no notation indicating that the Veteran's scar was painful, unstable, or collectively greater than 39 square centimeters in area.  Therefore, the Veteran is not entitled to a separate compensable rating for a surgical scar.

The Board has considered the functional impairment caused by the right knee disability.  The record indicates that the Veteran cannot stand for prolonged periods, walk distances, run, jog, or squat.  Those symptoms, specifically difficulties with some activities due to range of motion of the knee limited by pain and instability, and other functionally limiting factors, are already contemplated by the ratings assigned under Diagnostic Codes 5257, 5259, 5260, and 5261.  38 C.F.R. § 4.71a (2017).  The record contains no probative lay or medical evidence indicating that the Veteran experienced right knee disability symptomatology more nearly approximating that required for a higher rating under any criteria, even due to flare-ups, fatigability, incoordination, or pain on movement during the entire increased rating period.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Accordingly, the Board finds that for the appeal period prior to April 22, 2015, entitlement to an increased rating of 30 percent, but not greater, for service-connected right knee osteoarthritis, characterized by limitation of extension, under Diagnostic Code 5003-5261 is warranted.  For the entire rating period, the Board finds that entitlement to a rating in excess of 30 percent under Diagnostic Code 5003-5261 for service-connected right knee osteoarthritis, characterized by limitation of extension, is not warranted.  For the increased rating period as of April 22, 2015, but not earlier, the Board finds entitlement to a separate rating of 10 percent under Diagnostic Code 5003-5260 for service-connected right knee osteoarthritis, characterized by limitation of flexion, is warranted.  For the increased rating period prior to April 22, 2015, the Board finds that entitlement to an increased rating in excess of 10 percent for service-connected residuals of a right knee meniscectomy, characterized by removal of cartilage that is symptomatic due to knee pain, under Diagnostic Code 5259 is not warranted.  For the increased rating period as of April 22, 2015, the Board finds that entitlement to a separate rating of 10 percent, but not greater, for residuals of a right knee meniscectomy, characterized by symptomatic knee pain following the removal of semilunar cartilage, under Diagnostic Code 5259 is warranted.  Prior to May 27, 2011, the Board finds that entitlement to a separate rating for lateral instability is not warranted.  For the increased rating period from May 27, 2011, to April 21, 2015, the Board finds that entitlement to a separate 10 percent rating, but not greater, for residuals of a right knee meniscectomy, characterized by lateral instability, under Diagnostic Code 5257 is warranted.  As of April 22, 2015, the Board finds that entitlement to an increased rating in excess of 30 percent for residuals of a right knee meniscectomy, characterized by lateral instability, under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a (2017).  Accordingly, the Veteran's right knee disabilities do not meet the criteria for higher ratings than those listed previously.  The Board finds that the preponderance of the evidence is against the assignment of any higher or additional separate ratings.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the right knee disabilities.  In exceptional cases, an extraschedular rating may be assigned.  38 C.F.R. § 3.321 (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected right knee disabilities are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disabilities with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms, and their resulting impairment on the Veteran's occupational and social activities, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate.  38 C.F.R. § 3.321(b) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).  

For the entire increased rating period, all the symptomatology and impairment caused by the Veteran's right knee osteoarthritis, characterized by limitation of extension, are specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria of Diagnostic Code 5261, provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, during that period, the Veteran's right knee osteoarthritis was manifested by symptoms more nearly approximating a limitation of extension due to pain.  38 C.F.R. § 4.71a (2017).  

For the applicable rating period as of April 22, 2015, all the symptomatology and impairment caused by the Veteran's right knee osteoarthritis, characterized by limitation of extension, is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 5260, provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, during that period, the Veteran's right knee osteoarthritis was manifested by symptoms more nearly approximating a limitation of flexion due to pain.  38 C.F.R. § 4.71a (2017).  

For the entire increased rating period, all the symptomatology and impairment caused by the Veteran's residuals of a right knee meniscectomy, characterized by symptomatic knee pain following the removal of semilunar cartilage, are specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 5259, provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, during that period, the Veteran's right knee meniscectomy disability was manifested by symptoms more nearly approximating pain and tenderness upon palpation to the knee following an in-service meniscectomy.  38 C.F.R. § 4.71a (2017).

For the applicable rating period, all the symptomatology and impairment caused by the Veteran's residuals of a right knee meniscectomy disability, characterized by instability of the knee, are specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 5257, provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, during that period, the Veteran's right knee meniscectomy disability was manifested by symptoms more approximating slight lateral instability of the knee, prior to April 22, 2015, and severe lateral instability of the knee, from April 22, 2015.  38 C.F.R. § 4.71a (2017).

In the absence of evidence that the rating criteria are inadequate to rate the Veteran's right knee disabilities, the Board finds referral for consideration of the assignment of extraschedular ratings is not warranted.  38 C.F.R. 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, that disability is rated 60 percent or more, or, if there are two or more disabilities, there is at least one disability rated at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the Compensation and Pension Service for extraschedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, education and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2017). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017). 

In reports to VA, the Veteran has indicated that he completed high school, but did not undertake any additional education.  

Prior to April 22, 2015, the Board finds that the Veteran did not meet the schedular criteria for TDIU, because the Veteran's combined rating for service-connected disabilities was, at most, only 40 percent.  At that time, the Veteran's only service-connected disabilities were all right knee disabilities, specifically osteoarthritis, characterized by limitation of extension, rated at 30 percent; residuals of a right knee meniscectomy, characterized by symptomatic knee pain following the removal of semilunar cartilage, rated at 10 percent; and residuals of a right knee meniscectomy, characterized by lateral instability, rated at 10 percent, effective May 27, 2011.  For that period, the Board must consider whether it would be appropriate to refer the Veteran's claim for TDIU to the Director of the Compensation and Pension Service for extraschedular consideration.

For the period prior to April 22, 2015, the Board finds that the Veteran's service-connected disabilities did not prevent him from finding and maintaining substantially gainful employment.  The Veteran's employer terminated the Veteran's position as a truck driver in February 2007 and the Veteran has been unemployed since that date.  The Veteran contends that his employer terminated his position due to his right knee disabilities, but admits that he had no definite proof of that contention.  The Veteran was granted SSA disability benefits from the date of the termination of that employment.  The Board notes that SSA decisions, while probative evidence, are not decisive in determining entitlement to TDIU as SSA adjudicators must utilize standards and regulations other than those employed by VA in making their decisions, and consider nonservice-connected disabilities in making the decision.  Furthermore, in the June 2008 private medical examination report, upon which SSA based its decision, a private examiner indicated that the Veteran would be able to stand and/or walk up to four hours per eight-hour day, and could sit for six hours or more in an eight-hour day with normal breaks.  The examiner indicated that the Veteran was not limited in handling objects, hearing, seeing, speaking, or traveling.  The Board notes that such findings indicate that the Veteran would not be precluded from all sedentary employment, due to the right knee disability.  Moreover, in the June 2008 SSA examination report, the examiner noted that the Veteran exhibited disability symptomatology in many joints and diagnosed degenerative joint disease without specifying any particular joint.  Based on that report, in the July 2008, an SSA administrator indicated that the Veteran was found disabled due to disorders of the muscle, ligament, and fascia.  The administrator did not indicate that the Veteran was considered disabled solely due to service-connected right knee disabilities.  In a subsequent May 2011 VA medical examination report, a VA examiner noted that the Veteran would experience difficulty standing and walking, but made no comment regarding sedentary activities.  

Based on that evidence, the Board finds that the Veteran's service-connected right knee disabilities, alone, were not sufficiently severe to produce unemployability prior to April 22, 2015.  Therefore, the Board finds that it would be inappropriate to refer the Veteran's claim for TDIU for that period to the Director of the Compensation and Pension Service for extraschedular consideration and the claim for a TDIU prior to April 22, 2015, is denied.  

As of April 22, 2015, the Board finds that the Veteran met the schedular criteria for a TDIU.  From that time, the Veteran's service-connected disabilities have been right knee osteoarthritis, characterized by limitation of extension, rated 30 percent; right knee osteoarthritis, characterized by limitation of flexion, rated 10 percent; residuals of a right knee meniscectomy, characterized by lateral instability, rated 30 percent; and residuals of a right knee meniscectomy, characterized by symptomatic knee pain following the removal of semilunar cartilage, rated 10 percent.  Due to VA's regulations, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2017).  A 60 percent rating is provided for an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. §4.71a, Diagnostic Codes 5162, 5163, 5164 (2017).  Because the Veteran's disability is in the knee, or below the middle third of the thigh, the amputation rule precludes a schedular rating in excess of 60 percent.  However, as the Veteran's disabilities are all of one etiology and are all disabilities of the same joint, VA considers them to be one disability in determining eligibility for TDIU.  As the Veteran has a single disability rated at 60 percent as of April 22, 2015, the Veteran's disabilities meet the schedular criteria for the assignment of TDIU during that period.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).   The Veteran subsequently established service connection for depressive disorder to the knee disability, rated 30 percent as of March 8, 2016.

As of April 22, 2015, but not earlier, the Board finds that the service-connected disabilities have prevented the Veteran from securing or following substantially gainful employment.  On that date, a VA examiner indicated that the Veteran's right knee disability had deteriorated to the point at which the Veteran experienced severe lateral disability in the leg, making walking difficult.  Moreover, the examiner stated that the Veteran would experience a good deal of stiffness in the leg, even upon sitting.  The Board finds that the Veteran's current disabilities from April 22, 2015, would prevent him from finding and maintaining substantially gainful employment, to include all sedentary employment.  Therefore, TDIU is granted as of April 22, 2015, but not earlier.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

For the appeal period prior to April 22, 2015, an increased rating of 30 percent, but not greater, for right knee osteoarthritis, with limitation of extension, is granted.  

As of April 22, 2015, an increased rating in excess of 30 percent for right knee osteoarthritis, with limitation of extension, is denied.  

As of April 22, 2015, but not earlier, a separate rating of 10 percent, but not greater, for right knee osteoarthritis, with limitation of flexion, is granted.  

Prior to April 22, 2015, an increased rating in excess of 10 percent for residuals of a right knee meniscectomy, with symptomatic knee pain following the removal of semilunar cartilage, is denied.  

As of April 22, 2015, a separate rating of 10 percent, but not greater, for residuals of a right knee meniscectomy, with symptomatic knee pain following the removal of semilunar cartilage, is granted. 

From May 27, 2011, to April 21, 2015, a separate rating of 10 percent, but not greater, for residuals of a right knee meniscectomy, with lateral instability, is granted.

As of April 22, 2015, but not earlier, an increased rating in excess of 30 percent for residuals of a right knee meniscectomy, with lateral instability, is denied.  

Prior to April 22, 2015, entitlement to TDIU is denied.  

As of April 22, 2015, but not earlier, entitlement to TDIU is granted.  



			
           HARVEY. P ROBERTS		       JAMES L. MARCH
	              Veterans Law Judge                                      Veterans Law Judge
         Board of Veterans' Appeals                           Board of Veterans' Appeals



________________________________
JOHN Z. JONES
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


